


Exhibit 10.4


Teledyne Technologies Incorporated
Performance Share Plan
(under the 2014 Incentive Award Plan)
                        
Summary Plan Description
February 17, 2015


This document constitutes part of a Prospectus covering securities registered
under the Securities Act of 1933. Neither the Securities and Exchange Commission
nor any state securities commission has approved or disapproved of these
securities or passed upon the accuracy or adequacy of this prospectus. Any
representation to the contrary is a criminal offense.


Plan Concept


The Performance Share Plan (PSP) is designed to reward executives and senior
managers (“Participants”) for the achievement of the following pre-specified
goals, measured over a three-year period:


Three-year aggregate operating profit
Three-year aggregate revenue
Three-year aggregate return to shareholders


Awards will be based on the goals of the corporation for all Participants.


Eligibility and Participation


Eligibility for this Plan is intended to be restricted to Participants whose
actions most directly affect the long-term success of the Company. For each
three-year award, participation will be determined based on nomination by the
Chief Executive Officer and approval by the Personnel and Compensation Committee
of the Company’s Board of Directors. The award is based on a stated percent of a
Participant’s annual base salary. Participation in one cycle does not guarantee
participation in any subsequent cycle.




Calculation of Targeted Performance Share Award


Awards will be denominated in 1/2 shares and 1/2 cash during the Performance
Period, with the Targeted Performance Share Award calculated according to the
following formula:






Shares
 
 
 
Base Salary x 1/2
x Target Opportunity /
Average Stock Price on the =
Target
Beginning of
As a Percent of Salary
Day Committee approves
Number of
Performance Period
 
new PSP Three-Year Program
Shares
 
 
 
Awarded







--------------------------------------------------------------------------------




Cash
 
 
 
Base Salary at Beginning
x 1/2 x
Target Opportunity
= Target
Of Performance Period
 
As a Percent of Salary
     Cash Award
 
 
 
 
This can be illustrated as follows:
 
 
 
 
EXAMPLE
 
 
 
 
 
 
 
Salary Rate:
$150,000
 
 
Target Percent
100%
 
 
Thirty Day Average Stock Price:
$100.00
 
 
 
 
 
 
The Targeted Performance Share Award would be calculated as follows:
 
 
 
 
 
Shares
 
Cash
 
Base Salary
$150,000
Base Salary
$150,000
X Target Percent:
X 100%
X Target Percent
X 100%
X 1/2
X 1/2
X ½
X 1/2
/ Stock Price
/ 100.00
 
$ 75,000
 
= 750
 
 
 
 
 
 





The Personnel and Compensation Committee shall have full power to revise and
adjust the Targeted Performance Share Award for a three-year cycle and the
positions eligible to participate in the Plan at any time during the three-year
performance period.


Performance Period


Performance will be measured over three fiscal years of the Company, with a new
three-year Performance Period established every three years.


Performance Measurement


Performance will be measured based on the aggregate results over the three year
Performance Period at the corporate level for all participants and will be based
on the following performance measures:


· Three-Year Aggregate Operating Profit - 40%
· Three-Year Aggregate Revenue - 30%
· Three-Year Aggregate Return to Shareholders - 30%


The Russell 2000 Index, in which Teledyne Technologies is included, will be used
as the benchmark for return to shareholders.


At the beginning of each Performance Period, a matrix will be established and
submitted for approval by the Personnel and Compensation Committee. This matrix
will be used to determine the Performance




--------------------------------------------------------------------------------




Shares Award the Participant is entitled to, subject to a maximum Award of 200
percent of the “Target Opportunity”.


Non-Transferability


Performance Share Awards are non-transferable.


Form of Payment


Payments from the Performance Share Plan will be in the form of cash, with the
payout taking the same form as the denomination of the award at the beginning of
the Performance Period. Payments will be made over a three-year period and as
soon as practicable following the approval of the award amounts by the Personnel
and Compensation Committee.


Termination of Employment


If a Participant terminates employment because of retirement or disability, such
Participant’s PSP participation will be prorated based on the number of full
months of employment, divided by 36. Awards will be paid at the same time as
Awards are paid to active Participants.


If a Participant terminates employment for any other reason, the current cycle’s
incentive and any prior cycle’s installment payment or payments will be
forfeited unless deemed otherwise by the Personnel and Compensation Committee.


Change of Control


In the event of a change in control, a Participant’s performance share plan
participation will be pro-rated based on the number of full months of employment
during the cycle, divided by 36. On a change in control, awards are paid thirty
days following the change in control event.


Tax Consequences


Generally and currently taxes are not payable until the Performance Cycle is
completed and the applicable installment is to be paid during the three-year
period following the completion of the Performance Cycle. For Federal income tax
purposes, the value of a Participant’s distribution is taxable as wages at
ordinary income tax rates in the year in which it is received. State and local
income tax laws generally provide for the same treatment. At the time each
installment payment for a completed Performance Cycle is to be paid, additional
information regarding taxes due will be distributed.








Rider A:


The Company is required to withhold applicable taxes at the time it makes any
installment payment. The Company may require that Participants pay a sufficient
amount to the Company at that time to permit the Company to satisfy its tax
withholding obligations or the Company may permit the Participant to elect to
pay taxes due with respect to an installment payment with awarded shares,
awarded cash or a combination thereof.






--------------------------------------------------------------------------------




Additional Information


WHERE YOU CAN FIND MORE Information


As required by the SEC, the Company has filed Registration Statements on Form
S-8 relating to the 2014 Incentive Award Plan. The Registration Statements
incorporate by reference certain other documents that the Company files with the
SEC. Those documents are also incorporated by reference into the prospectus
relating to the Incentive Plan that meet the requirements of Section 10(a) of
the Securities Act of 1933, as amended. This Information Statement is a part of
the Section 10(a) prospectus. This means that the Company can disclose important
information to you by referring you to the documents incorporated by reference.
The information incorporated by reference is an important part of the Section
10(a) prospectus, and information that the Company files later with the SEC will
automatically update and supersede this information. This information from time
to time includes statements about the risks and challenges that the Company
faces, including the risks associated with an investment in the Common Stock.


By writing or telephoning the Office of the Executive Vice President, General
Counsel and Secretary of the Company, you may request a free copy of:


•
the 2014 Incentive Award Plan,

•



•
the documents incorporated by reference into the Registration Statement and the
Section 10(a) prospectus (other than certain exhibits),

•



•
all previously furnished Incentive Plan information documents that constitute
part of the Section 10(a) prospectus, and

•



•
the Company's Annual Report to Stockholders for its latest fiscal year.





You should direct your request to:


Melanie S. Cibik
Senior Vice President, General Counsel
and Secretary
Teledyne Technologies Incorporated
1049 Camino Dos Rios
Thousand Oaks, CA 91360


Telephone: 805-373-4605
Facsimile: 805-373-4610


Or


S. Paul Sassalos
Associate General Counsel and Assistant Secretary
Teledyne Technologies Incorporated
1049 Camino Dos Rios
Thousand Oaks, CA 91360


Telephone: 805-373-4604




--------------------------------------------------------------------------------




Facsimile: 805-373-4610








